                        Case 6:19-cv-00090-RSB-BWC Document 11 Filed 03/16/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  DANIEL LEE BURTON, JR.,

                                         Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        6:19-cv-90
                  ANDREW SAUL, Commissioner of Social Security,

                                          Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with the Order of the Court entered this 15th day of March 2021, the Report and

                     Recommendation of the Magistrate Judge is ADOPTED as the Order of the Court. The

                     Commissioner's decision is AFFIRMED. This case stands CLOSED.




           Approved by: ________________________________
                           ____________
                                      ________________




           March 16, 2021                                                      John E. Triplett, Acting Clerk
           Date                                                                Clerk
                                                                                  rk



                                                                               (By)) Deputy
                                                                                     Deputy Clerkk
GAS Rev 10/2020
